John Hancock Small Cap Fund Supplement dated 8-10-09 to the Current Prospectuses for all share classes The following changes are effective: Under the heading “Day-to-day investment management,” in the “Fund Summary” section on page 2, “Independence Investments, LLC” is replaced with “Lee Munder Capital Group, LLC” Under the heading “Subadviser,” in the “Who’s who” section on page 8, the second paragraph and the bullet points below it are amended and restated, as follows: Lee Munder Capital Group, LLC 200 Clarendon Street Boston, MA 02116 · Subsidiary of Convergent Capital Management LLC (“Convergent”), a wholly owned subsidiary of City National Corporation · In July 2009, Lee Munder Capital Group, LLC, succeeded to the operations of the Fund’s prior subadviser since inception, Independence Investments, LLC (“Independence”), another subsidiary of Convergence, as a result of a transaction in which the operations of two investment adviser subsidiaries of Convergent were combined · Lee Munder Capital Group, LLC currently manages approximately $4 billion (as of July 31, 2009) · Supervised by the adviser, John Hancock Advisers, LLC
